Matter of Bayati (2017 NY Slip Op 03832)





Matter of Bayati


2017 NY Slip Op 03832


Decided on May 11, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2017

[*1]In the Matter of RENAN BAYATI, an Attorney. (Attorney Registration No. 4676722)

Calendar Date: May 8, 2017

Before: McCarthy, J.P., Egan Jr., Lynch, Rose and Devine, JJ.


Renan Bayati, Laguna Beach, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Renan Bayati was admitted to practice by this Court in 2009 and lists a business address in Laguna Beach, California with the Office of Court Administration. Bayati now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Bayati's application.
Upon reading the affidavit of Bayati sworn to January 6, 2017, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Bayati is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P., Egan Jr., Lynch, Rose and Devine, JJ., concur.
ORDERED that Renan Bayati's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Renan Bayati's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Renan Bayati shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.